                 Case 2:19-cv-01471-RSM Document 45 Filed 02/23/21 Page 1 of 2




 1                                                                The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT
 7                             FOR THE WESTERN DISTRICT OF WASHINGTON
                                              AT TACOMA
 8
        ALEXANDRA ELIZABETH ROURKE,
 9
                                        Plaintiff,         NO. 2:19-cv-01471-RSM
10
                                                           JOINT AMENDED SCHEDULING
11                       vs.                               ORDER
12      C R BARD INCORPORATED, BARD
        PERIPHERAL VASCULAR
13      INCORPORATED,
                            Defendants.
14

15              The Court sets the following amended deadlines:
16
      ECF No. 26 Date              Proposed Amended Deadline
17                                 Dates

18    February 22, 2021 (ECF March 24, 2021             Experts Deposed
      No. 37)
19    March 1, 2021 (ECF March 29, 2021                 Opposition Papers to Bard’s Motion for
20    No. 41)                                           Summary Judgment
      March 5, 2021 (ECF April 2, 2021                  Noting Date for Bard’s Motion for Summary
21
      No. 41)                                           Judgment
22    March 22, 2021               April 21, 2021       Rebuttal Experts Deposed
23    March 22, 2021               April 21, 2021       Expert Discovery

24    May 17, 2021                 June 16, 2021        Dispositive motions
      May 17, 2021                 June 16, 2021        Motions related to Expert Witnesses
25
      July 22, 2021                August 23, 2021      Motions in Limine
                                                                           Betts
                                                                           Patterson
      JOINT AMENDED SCHEDULING                                             Mines
      ORDER                                            -1-                 One Convention Place
                                                                           Suite 1400
      NO. 2:19-cv-01471-RSM                                                701 Pike Street
                                                                           Seattle, Washington 98101-3927
                                                                           (206) 292-9988
     1724518/8284-0011
                 Case 2:19-cv-01471-RSM Document 45 Filed 02/23/21 Page 2 of 2




 1    ECF No. 26 Date            Proposed Amended Deadline
                                 Dates
 2
      August 6, 2021             September 6, 2021       Agreed Pretrial Order
 3
      August 6, 2021             September 6, 2021       Voir Dire/Jury Instructions/Trial Briefs
 4    August 13, 2021            To be set               Pretrial Conference
 5

 6
                DATED this 23rd day of February, 2021.
 7

 8

 9

10
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                           Betts
                                                                           Patterson
      JOINT AMENDED SCHEDULING                                             Mines
      ORDER                                              -2-               One Convention Place
                                                                           Suite 1400
      NO. 2:19-cv-01471-RSM                                                701 Pike Street
                                                                           Seattle, Washington 98101-3927
                                                                           (206) 292-9988
     1724518/8284-0011
